 



Exhibit 10.2
Internal Segue Confidential

     
TO:
  Michael Sullivan
 
   
FROM:
  Joseph K. Krivickas, President & CEO
 
   
DATED:
  August 10, 2005
 
   
RE:
  Terms & Conditions

The following confirms the terms and conditions of your promotion into your new
role:

  •   Effective date is August 15, 2005.     •   Your title is Chief Financial
Officer, reporting to Joseph Krivickas.     •   Your base salary will be
increased to $175,000 per year.     •   Your target management bonus (MBO) pay
will be increased to $35,000 based on a twelve month period.     •   Pending
approval by the Board of Directors’ Compensation Committee, you will be granted
an option to purchase 25,000 shares of Segue Common Stock, priced at the close
of market August 15, 2005. These options will vest over four years, if you
remain employed at Segue, at the following vesting schedule: 1/8 after six
months of employment, and 1/48 per month thereafter, and will be subject to the
terms and conditions of Segue’s option plan and related option agreement.     •
  Upon termination of employment as Chief Financial Officer without cause or
termination of employment without cause from the Company, or death, said
Executive will receive six months base salary plus benefits. Cause is defined as
committing of a crime, material and repeated failure to carry out your assigned
duties following written notice of such failures, or adjudicated acts of
dishonesty.     •   As the Chief Financial Officer you are covered under the
Company’s Change-In-Control Plan that upon both a Change-In-Control and
termination of Executive’s employment as Chief Financial Officer, as defined
(“double trigger”), said Executive receives one year of base salary plus
benefits and full vesting of stock options.     •   You understand and agree
that you remain bound by Segue’s Employee Agreement.

All details as listed above are pending final approval by Segue’s Board of
Directors Compensation Committee.

     
/s/ Joseph K. Krivickas
 
   
Joseph K. Krivickas
   
 
   
Accepted by:
   
 
   
/s/ Michael Sullivan
 
   
Michael Sullivan
   

